Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 03/26/2021. Currently, claims 1-7 are pending in the application.
  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being obvious over Mann et al (US 20090200642 A1).


Regarding claim 1, Figures 1A-1B of Mann disclose a semiconductor element comprising: 
a first semiconductor region (20, [0039]) that is arranged on a semiconductor substrate (10) and includes a recess (for 30+40, [0039]) on a surface; 
an insulation film (30, [0042]) that is arranged adjacent to the surface of the first semiconductor region; 
a gate electrode (40, [0043]) that is arranged adjacent to the insulation film and between which and the first semiconductor region (20), a MOS capacitor is constituted ([0039]); and 
a second semiconductor region (22, [0040]) that is arranged adjacent to the first semiconductor region on the semiconductor substrate, formed in a same conductive type as the first semiconductor region ([0039]-[0040]).

Mann does not explicitly teach that the second semiconductor region (22) supplies a carrier to the first semiconductor region (20) when the MOS capacitor is charged and discharged.

However, the above limitation does not distinguish the present invention over the prior art of Mann which teaches the structure as claimed and the material as specified in the applicant specification, wherein the structure is capable of performing the above function. Moreover, it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Further, The Examiner notes that where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. (In re Swinehart and Sfiligoj, 169 USPQ 226 (C.C.P.A. 1971)).

Regarding claim 2, Figures 1A-1B of Mann disclose that the semiconductor element according to claim 1, wherein the first semiconductor region (20, [0039]) includes a plurality of the recesses (for 30+40, [0039]).

Regarding claim 3, Figures 1A-1B of Mann disclose that the semiconductor element according to claim 1, wherein the first semiconductor region (20) includes the recess (for 30+40, [0039]) formed in an opening having a substantially rectangular shape (Figure 1A shows rectangular).

Regarding claim 4, Figures 1A-1B of Mann disclose that the semiconductor element according to claim 3, wherein the first semiconductor region (20) has a short side of the rectangle arranged near a boundary with the second semiconductor region (22) (based on Figures).

Regarding claim 5, Figures 1A-1B of Mann disclose that the semiconductor element according to claim 3, wherein the first semiconductor region includes the recess (for 30+40, [0039]) formed to have a short side having a length smaller than approximately twice a thickness of the gate electrode (based on the drawings).




Regarding claim 6, Figures 1A-1B of Mann disclose that the semiconductor element according to claim 1, wherein the first semiconductor region (20) has an impurity concentration higher than 10.sup.18/cm.sup.3 ([0040]).

Regarding claim 7, Figures 1A-1B of Mann disclose a semiconductor device comprising: 
a first semiconductor region (20, [0040]) that is arranged on a semiconductor substrate (10) and includes a recess (for 30+40, [0039]) on a surface; 
an insulation film (30, [0042]) that is arranged adjacent to the surface of the first semiconductor region; 
a gate electrode (40, [0043]-[0044]) that is arranged adjacent to the insulation film and between which and the first semiconductor region, a MOS capacitor is constituted ([0039]); and
a second semiconductor region (22) that is arranged adjacent to the first semiconductor region on the semiconductor substrate, formed in a same conductive type as the first semiconductor region ([0040]).

Mann does not teach that the second semiconductor region (22) supplies a carrier to the first semiconductor region when the MOS capacitor is charged and discharged; and an electronic circuit that supplies current for the MOS capacitor to be charged and discharged via the gate electrode (40) and the second semiconductor region (22).

However, the above limitation does not distinguish the present invention over the prior art of Mann which teaches the structure as claimed and the material as specified in the applicant specification, wherein the structure is capable of performing the above function. Moreover, it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Further, The Examiner notes that where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. (In re Swinehart and Sfiligoj, 169 USPQ 226 (C.C.P.A. 1971)).


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813